o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc eee eoet et2------------------ genin-127292-18 number release date uil ------------------------- -------------------------------------------------------- -------------------------------- dear ------------------- thank you for your inquiry concerning the impact that the tax cuts and jobs_act p l has on insurance salespersons specifically you note that commission- based salespersons historically treated as common_law employees are now at a disadvantage to similarly situated salespersons that are either independent contractors or statutory employees you ask that the internal_revenue_service irs reevaluate its historic position that limits the definition of a full-time_life_insurance_salesman under sec_3121 of the internal_revenue_code to workers who primarily sell life_insurance and annuity_contracts for one insurance_company and allow such definition to include workers who also sell accident_and_health_insurance as you know a full-time_life_insurance_salesman as described in sec_3121 includes only those workers who are not common_law employees the criteria for determining a worker’s status as an employee or an independent_contractor for taxes under the federal_insurance_contributions_act the federal_unemployment_tax_act and for federal_income_tax withholding purposes are found in sec_31_3121_d_-1 sec_31_3306_c_-2 and sec_31_3401_c_-1 of the employment_tax regulations these regulations provide in general that if the worker provides services under the direction and control of the service_recipient the worker is considered an employee for employment_tax purposes the rules reflect common_law principles developed and affirmed over decades by the courts that govern irs policy in this area under these common_law principles even a full-time_life_insurance_salesman may properly be classified as a common_law_employee if he or she is subject_to the direction and control of the service_recipient in other words the type of insurance sold by a worker is not by itself determinative of the worker’s status as a common_law_employee statutory_employee or independent_contractor instead the service recipient’s authority to exercise direction and control_over the worker providing the services determines a worker’s status as a common_law_employee genin-127292-18 the term full-time_life_insurance_salesman used in sec_3121 is not defined in the code but is defined in legislative_history as an individual whose entire or principal business activity is devoted to the solicitation of life_insurance and annuity_contracts primarily for one life-insurance company not an individual who is engaged in the general insurance_business under a contract or contracts of service which do not contemplate that the individual’s principal business activity will be the solicitation of life_insurance and annuity_contracts for one company or any individual who devotes only part time to the solicitation of life_insurance or annuity_contracts senate report no 81st cong c b pincite you correctly note that the rulings that narrowly interpret statutory_employee to only permit a de_minimis amount of sales from accident_and_health_insurance were written in the early 1950’s and have not been updated to reflect industry changes however they still reflect the irs’s interpretation of the law revrul_54_312 1954_2_cb_327 clarified by revrul_59_103 1959_1_cb_259 provides that the entire or principal business activity of an individual is deemed to be devoted to the solicitation of life_insurance or annuity_contracts primarily for one life_insurance_company when pursuant to the terms and conditions of the arrangement with the life_insurance_company or its general agent it is mutually agreed or clearly contemplated by the parties that the individual's entire or principal business activity is the solicitation of applications for life_insurance or annuity_contracts revrul_59_103 clarifies that the reference to the sale of accident_and_health_insurance in revrul_54_312 was intended to relate only to the incidental sale of that type of insurance and the definition of full-time_life_insurance_salesman includes only those individuals engaged primarily in the sale of life_insurance and annuity_contracts and not individuals engaged primarily in the sale of accident_and_health_insurance after careful consideration we believe a legislative change is needed to expand the definition in the way that you request given the specific statutory language in d b ie full-time_life_insurance_salesman supported by the senate report indicating that such language does not include one in the general insurance_business or one who only sells life_insurance part-time and in view of our position as reflected in published guidance we think broadening the definition of a full-time_life_insurance_salesman for purposes of sec_3121 would require a legislative change because the office of the tax_legislative_counsel in the treasury_department makes the recommendations for tax law changes we have forwarded a copy of your letter to that office genin-127292-18 i hope that you will find this information helpful if we can be of any further assistance please contact me at ----- -------------- sincerely _________________________ lynne camillo branch chief employment_tax branch employee_benefits exempt_organizations and employment_tax
